

115 S1365 IS: Jessica Kensky and Patrick Downes Act
U.S. Senate
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1365IN THE SENATE OF THE UNITED STATESJune 15, 2017Ms. Warren (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to include victims of acts of terror in the evaluation and
			 treatment of veterans and civilians at military treatment facilities, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Jessica Kensky and Patrick Downes Act. 2.Inclusion of victims of acts of terror in evaluation and treatment of veterans and civilians at military treatment facilitiesSection 717 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1071 note) is amended—
 (1)in the section heading, by inserting , including victims of acts of terror, after civilians; (2)in subsection (a), in the matter preceding paragraph (1), by inserting , including a victim of an act of terror, after civilian; and
 (3)by striking subsection (d) and inserting the following new subsections:  (d)Procedures after acts of terror (1)ProceduresNot later than 270 days after the date of the enactment of the Jessica Kensky and Patrick Downes Act, the Secretary of Defense shall, in consultation with the Secretary of Homeland Security, the Secretary of Health and Human Services, and the heads of such other Federal agencies as the Secretary of Defense considers appropriate, establish procedures to implement subsection (a) with respect to victims of acts of terror, which shall include the following:
 (A)Procedures for the conduct of timely outreach and communication to local medical facilities after an act of terror in the United States.
 (B)Procedures to promptly contact, coordinate, and provide medical expertise to local medical facilities that are treating victims of an act of terror that caused blast related injuries, mass shooting related injuries, burn related injuries, or other serious injuries.
 (C)Procedures for the provision of medical evaluations for victims of an act of terror who were exposed to such injuries.
 (2)Release to private sector health care providerThe Secretary may not release a victim of an act of terror who is receiving care under subsection (a) to a health care provider in the private sector until a comprehensive treatment plan is communicated to the individual or a health care provider of the individual.
 (3)ReportsNot later than 180 days after an act of terror that results in civilians being evaluated and treated at a military treatment facility under subsection (a), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that includes—
 (A)the number of victims of the act of terror who are receiving treatment at a military treatment facility;
 (B)a list of the types of injuries being treated; and (C)such recommendations to improve the procedures established under paragraph (1) as the Secretary considers appropriate.
 (e)DefinitionsIn this section: (1)Act of terrorThe term act of terror means an act of domestic terrorism or international terrorism, as those terms are defined in section 2331 of title 18, United States Code.
 (2)Covered beneficiaryThe term covered beneficiary has the meaning given that term in section 1072 of title 10, United States Code. (3)VictimThe term victim, with respect to an act of terror, means an individual who suffered physical injury as a direct result of the act of terror..
			